Name: 2012/368/EU, Euratom: Decision of the European Parliament, the Council, the Commission, the Court of Justice of the European Union, the Court of Auditors, the European Economic and Social Committee and the Committee of the Regions of 29Ã June 2012 amending Decision 2009/496/EC, Euratom on the organisation and operation of the Publications Office of the European Union
 Type: Decision
 Subject Matter: EU institutions and European civil service;  European Union law
 Date Published: 2012-07-11

 11.7.2012 EN Official Journal of the European Union L 179/15 DECISION OF THE EUROPEAN PARLIAMENT, THE COUNCIL, THE COMMISSION, THE COURT OF JUSTICE OF THE EUROPEAN UNION, THE COURT OF AUDITORS, THE EUROPEAN ECONOMIC AND SOCIAL COMMITTEE AND THE COMMITTEE OF THE REGIONS of 29 June 2012 amending Decision 2009/496/EC, Euratom on the organisation and operation of the Publications Office of the European Union (2012/368/EU, Euratom) THE EUROPEAN PARLIAMENT, THE COUNCIL, THE EUROPEAN COMMISSION, THE COURT OF JUSTICE OF THE EUROPEAN UNION, THE COURT OF AUDITORS, THE EUROPEAN ECONOMIC AND SOCIAL COMMITTEE, THE COMMITTEE OF THE REGIONS, Having regard to the Treaty on European Union, Having regard to the Treaty on the Functioning of the European Union, Having regard to the Treaty establishing the European Atomic Energy Community, Whereas: (1) It is necessary to amend Decision 2009/496/EC, Euratom of the European Parliament, the Council, the Commission, the Court of Justice, the Court of Auditors, the European Economic and Social Committee and the Committee of the Regions of 26 June 2009 on the organisation and operation of the Publications Office of the European Union (1) in order to adapt it to the provisions of the Treaties as amended by the Treaty of Lisbon and, in particular, to add the European Council as a signatory institution. (2) The Management Committee of the Publications Office has agreed, at its meeting on 2 July 2010, that the European Council become a signatory institution and, on 14 April 2011, that Decision 2009/496/EC, Euratom should therefore be amended, HAVE ADOPTED THIS DECISION: Article 1 Decision 2009/496/EC, Euratom is amended as follows: (1) the title shall be replaced by Decision of the European Parliament, the European Council, the Council, the Commission, the Court of Justice of the European Union, the Court of Auditors, the European Economic and Social Committee and the Committee of the Regions on the organisation and operation of the Publications Office of the European Union; (2) the list of enacting institutions and bodies shall be replaced by the following: THE EUROPEAN PARLIAMENT, THE EUROPEAN COUNCIL, THE COUNCIL, THE EUROPEAN COMMISSION, THE COURT OF JUSTICE OF THE EUROPEAN UNION, THE COURT OF AUDITORS, THE EUROPEAN ECONOMIC AND SOCIAL COMMITTEE, THE COMMITTEE OF THE REGIONS; (3) in Article 1(1) the first subparagraph shall be replaced by the following: 1. The task of the Publications Office of the European Union (hereinafter the Office), which is an interinstitutional office, shall be to publish the publications of the institutions of the European Union and the European Atomic Energy Community under optimum conditions.; (4) Article 4(6) shall be replaced by the following: 6. The institutions may conclude service agreements with the Office in order to define the methods of their cooperation. The European External Action Service may also cooperate with the Office and, for this purpose, conclude a service agreement.; (5) Article 6(1) shall be replaced by the following: 1. A Management Committee shall be established, within which all the signatory institutions are represented. The Management Committee shall be made up of the Registrar of the Court of Justice of the European Union and the Secretaries-General of the other institutions or their representatives. The European Central Bank shall take part in the work of the Management Committee as an observer. The European Central Bank shall be represented by the Secretary to its Executive Board or by their appointed substitute.; (6) the list of signatories shall be replaced by the following: For the European Parliament, For the European Council, For the Council, For the Commission, For the Court of Justice of the European Union, For the Court of Auditors, For the European Economic and Social Committee, For the Committee of the Regions. Article 2 This Decision shall take effect on the day following that of its publication in the Official Journal of the European Union. Done at Brussels and at Luxembourg, 29 June 2012. For the European Parliament The President Martin SCHULZ For the Council The President Villy SÃVNDAL For the Commission The President JosÃ © Manuel BARROSO For the Court of Justice of the European Union The President Vassilios SKOURIS For the Court of Auditors VÃ ­tor Manuel da SILVA CALDEIRA The President The President of the European Economic and Social Committee Staffan NILSSON The President of the Committee of the Regions Mercedes BRESSO (1) OJ L 168, 30.6.2009, p. 41.